                       IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF SOUTH CAROLINA

                                    FLORENCE DIVISION


PNC Bank, National Association, Successor            )
by Merger to RBC Bank (USA) f/k/a RBC                )
Centura Bank,                                        )
                                                     )
                       Plaintiff,                    )
                                                     ) Civil Action No. 4:18-cv-02632-RBH
       v.                                            )
                                                     )
                                                     )
Tony Caviness,                                       )
                                                     )
                       Defendant.                    )
                                                     )

        ORDER GRANTING MOTION FOR ENTRY OF DEFAULT JUDGMENT

       IT APPEARING TO THE COURT from the Request for Clerk’s Entry of Default and the

Affidavit of Default and as to Military Status filed with the Court that the Defendant was duly

served with the Summons, Complaint and Answers to Interrogatories Pursuant to Local Rule

26.01 on September 28, 2018; that more than twenty-one (21) days elapsed during which time

the Defendant did not serve an Answer, Motion or Notice of Appearance in the matter; and that

the Plaintiff’s claim is for a sum certain, supported by an affidavit verifying the amount due;

       AND IT FURTHER APPEARING that the Clerk's Entry of Default as to the Defendant

was entered on October 29, 2018.

       ACCORDINGLY, the Court finds and concludes that the Plaintiff is entitled to entry of

judgment by default against the Defendant in the amount of $201,393.15, plus the filing fee in




PPAB 4513438v1
the amount of $400.00 for a total judgment of $201,793.15, and post-judgment interest accruing

after judgment as provided by law until fully paid.

        NOW, THEREFORE, upon application of the Plaintiff, by counsel;

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Defendant is hereby

in default and that the Plaintiff is entitled to a judgment against the Defendant, Tony Caviness,

in the amount of Two Hundred One Thousand Seven Hundred Ninety-Three and 15/100

Dollars ($201,793.15), and post-judgment interest accruing after judgment as provided by law

until fully paid.

        AND IT IS SO ORDERED.

November 7, 2018                                           s/ R. Bryan Harwell
Florence, South Carolina                                   R. Bryan Harwell
                                                           United States District Judge




                                                2


PPAB 4513438v1
